                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                   )
ASSOCIATION                                  )
a Texas reciprocal inter-insurance exchange, )
                                             )
               Plaintiff,                    )
                                             )
                                                    Civil Action No. 2:18CV-366
        v.                                   )
                                                    JURY TRIAL DEMANDED
                                             )
WELLS FARGO BANK, N.A.,                      )
a national banking association,              )
                                             )
                Defendant.                   )




                                       DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures.        In lieu of the disclosures required by Federal Rule of Civil

       Procedure 26(a)(1), each party shall disclose to every other party the following

       information:

       (a)    the correct names of the parties to the lawsuit;

       (b)    the name, address, and telephone number of any potential parties;

       (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

              or defenses (the disclosing party need not marshal all evidence that may be

              offered at trial);

       (d)    the name, address, and telephone number of persons having knowledge of

              relevant facts, a brief statement of each identified person’s connection with the
                    case, and a brief, fair summary of the substance of the information known by any

                    such person;

           (e)      any indemnity and insuring agreements under which any person or entity carrying

                    on an insurance business may be liable to satisfy part or all of a judgment entered

                    in this action or to indemnify or reimburse for payments made to satisfy the

                    judgment;

           (f)      any settlement agreements relevant to the subject matter of this action; and

           (g)      any statement of any party to the litigation.

2.         Disclosure of Expert Testimony. A party must disclose to the other parties the identity

           of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

           703 or 705, and:

           (a)      if the witness is one retained or specially employed to provide expert testimony in

                    the case or one whose duties as the party’s employee regularly involve giving

                    expert testimony, provide the disclosures required by Federal Rule of Civil

                    Procedure 26(a)(2)(B) and Local Rule CV-26; and

           (b)      for all other such witnesses, provide the disclosure required by Federal Rule of

                    Civil Procedure 26(a)(2)(C).

3.         Additional Disclosures. Without awaiting a discovery request, 1 each party will make

           the following disclosures to every other party:

           (a)      provide the disclosures required by the Patent Rules for the Eastern District of

                    Texas with the following modifications to P.R. 3-1 and P.R. 3-3:




1
    The Court anticipates that this disclosure requirement will obviate the need for requests for production.



                                                          -2-
        i.   If a party claiming patent infringement asserts that a claim element is a

             software limitation, the party need not comply with P.R. 3-1 for those

             claim elements until 30 days after source code for each Accused

             Instrumentality is produced by the opposing party. Thereafter, the party

             claiming patent infringement shall identify, on an element-by-element

             basis for each asserted claim, what source code of each Accused

             Instrumentality allegedly satisfies the software limitations of the asserted

             claim elements.

       ii.   If a party claiming patent infringement exercises the provisions of

             Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

             patent infringement may serve, not later than 30 days after receipt of a

             Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

             amend only those claim elements identified as software limitations by the

             party claiming patent infringement.

(b)   produce or permit the inspection of all documents, electronically stored

      information, and tangible things in the possession, custody, or control of the party

      that are relevant to the pleaded claims or defenses involved in this action, except

      to the extent these disclosures are affected by the provisions of this order, the

      Court’s E-Discovery order, and/or the time limits set forth in the Patent Rules for

      the Eastern District of Texas; and

(c)   provide a complete computation of any category of damages claimed by any party

      to the action, and produce or permit the inspection of documents or other

      evidentiary material on which such computation is based, including materials




                                      -3-
            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. No later than December 10, 2018, the Parties will submit an agreed

     protective order or will submit their respective proposed orders.

5.   Discovery Limitations.      The discovery in this cause is limited to the disclosures

     described in Paragraphs 1-3 together with the following limitations. To the extent not

     otherwise limited herein, discovery in each consolidated action is governed separately by

     the limitations of the Federal Rules of Civil Procedure and the Local Rules. Any party

     may later move to modify these limitations for good cause.

     a)     Interrogatories: Each side is permitted thirty (30) interrogatories common to the

            above-captioned case (“USAA II”), and the co-pending case United States

            Automobile Ass’n v. Wells Fargo Bank, N.A., No. 2:18-cv-245 (E.D. Tex.)

            (“USAA I”). Each side is also permitted an additional fifteen (15) interrogatories

            in USAA I, and fifteen (15) interrogatories in USAA II.

     b)     Requests for Admission: Each side permitted to serve forty (40) requests for

            admission for issues other than authentication of documents. Each side is

            permitted an unlimited number of requests for admission for authentication of

            documents. Requests for admission directed to document authentication shall be

            clearly denoted as such, and shall be served separately from any requests for

            admission subject to the numerical limitations stated above.




                                            -4-
     c)       Depositions:

            i.      each side is limited to seventy (70) deposition hours of Party depositions

                    in this action;

          ii.       30(b)(6) depositions are included within the seventy (70) hour limit per

                    side set forth in section i. above; each party shall have the right to serve

                    multiple 30(b)(6) notices;

          iii.      each side is limited to sixty (60) deposition hours of third-party

                    depositions in this action;

          iv.       each side is permitted an additional seven (7) deposition hours for each

                    expert report submitted by the opposing side in this action;

           v.       all individual and expert depositions shall be limited to seven hours in

                    accordance with the Federal Rules of Civil Procedure except any

                    deposition requiring the use of a translator shall be limited to fourteen (14)

                    hours, only seven (7) hours of which will count against the party’s total

                    deposition time in this action; and

          vi.       depositions on written questions of custodians of business records for

                    third-parties are also permitted but are not included in the limits in section

                    i. through iv. above.

6.   Privileged Information.          There is no duty to disclose privileged documents or

     information. However, the parties are directed to meet and confer concerning privileged

     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without




                                              -5-
     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. Any party may move the Court for an

     order compelling the production of any documents or information identified on any other

     party’s privilege log. If such a motion is made, the party asserting privilege shall respond

     to the motion within the time period provided by Local Rule CV-7. The party asserting

     privilege shall then file with the Court within 30 days of the filing of the motion to

     compel any proof in the form of declarations or affidavits to support their assertions of

     privilege, along with the documents over which privilege is asserted for in camera

     inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil

     Procedure 5. The parties shall promptly file a notice with the Court that the disclosures

     required under this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is

     under a duty to supplement or correct its disclosures immediately if the party obtains

     information on the basis of which it knows that the information disclosed was either

     incomplete or incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive

            disclosures (“Requesting Party”) may, after the deadline for making disclosures,




                                             -6-
      serve upon a party required to make disclosures (“Responding Party”) a written

      statement, in letter form or otherwise, of any reason why the Requesting Party

      believes that the Responding Party’s disclosures are insufficient. The written

      statement shall list, by category, the items the Requesting Party contends should

      be produced. The parties shall promptly meet and confer. If the parties are

      unable to resolve their dispute, then the Responding Party shall, within 14 days

      after service of the written statement upon it, serve upon the Requesting Party a

      written statement, in letter form or otherwise, which identifies (1) the requested

      items that will be disclosed, if any, and (2) the reasons why any requested items

      will not be disclosed. The Requesting Party may thereafter file a motion to

      compel.

(b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

      pages. No further briefing is allowed absent a request or order from the Court.

(c)   Prior to filing any discovery related motion, the parties must fully comply with

      the substantive and procedural conference requirements of Local Rule CV-7(h)

      and (i). Within 72 hours of the Court setting any discovery motion for a hearing,

      each party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet

      and confer in person or by telephone, without the involvement or participation of

      other attorneys, in an effort to resolve the dispute without Court intervention.

(d)   Concurrent with any discovery related motion filed, counsel shall notify the Court

      of the results of that meeting by filing a joint report of no more than two pages.

      Unless excused by the Court, each party’s lead attorney shall attend any discovery




                                      -7-
             motion hearing set by the Court (though the lead attorney is not required to argue

             the motion).

      (e)    Any change to a party’s lead attorney designation must be accomplished by

             motion and order.

      (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

             disputes before contacting the Discovery Hotline provided by Local Rule CV-

             26(e). If the undersigned is not available, the parties shall proceed in accordance

             with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order

      because it has not fully completed its investigation of the case, or because it challenges

      the sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties.

      (a)    Discovery. The Parties have agreed on an E-Discovery Order to govern this case

             and are submitting it contemporaneous with this order.

      (b)    Privileged Documents and Information Created or Conveyed After the Filing

             of the Case. The parties agree that documents or information created or conveyed

             internal to a party or between a party and their attorney of record in this matter.

             subsequent to the filing of the above-captioned cases that are protected by the




                                             -8-
             attorney-client privilege or work product doctrine, do not have to be identified on

             a privilege log, except as provided under Local Patent Rule 3-7.

      (c)    Third Party Discovery. A party who serves a subpoena in any of the above-

             captioned cases on a third party shall immediately provide a copy to the other

             parties. A party who commands a deposition through a subpoena will invite and

             allow the other parties to attend such deposition. A party who receives documents

             from a third party pursuant to a subpoena will reproduce those documents to the

             other parties within five (5) business days. Where reproduction of documents

             within five business days is not possible, the party who received the documents

             will provide prompt notice to the other parties and will work in good faith to

             resolve the issue on a case-by-case basis. This section does not change the

             existing obligations and requirements set forth in Fed .R. Civ. P. 45, or other

             Federal Rules of Civil Procedure.

      (d)    Service. The parties agree to electronic service of all correspondence, documents

             filed under seal, written discovery requests, and responses to written discovery

             requests (unless the volume of electronic information makes such delivery

             impractical). The parties agree that service by email shall be subject to Local Rule

             CV-5(a)(3)(C-D).

      (e)    Inadvertent Production. The parties’ agreement regarding inadvertent

             production are included in the parties’ Proposed Protective Order.

13.   Standing Orders. The parties and counsel are charged with notice of and are required to

      fully comply with each of the Standing Orders of this Court. Such are posted on the

      Court’s website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The




                                             -9-
substance of some such orders may be included expressly within this Discovery Order,

while others (including the Court’s Standing Order Regarding Protection of Proprietary

and/or Confidential Information to Be Presented to the Court During Motion and Trial

Practice) are incorporated herein by reference. All such standing orders shall be binding

on the parties and counsel, regardless of whether they are expressly included herein or

made a part hereof by reference.

   So Ordered this
   Dec 4, 2018




                                      - 10 -
